The petitioner sought the aid of the Supreme Court in establishing his attorney’s lien on the proceeds of actions and proceedings *731in Municipal Court, and in particular in relation to an undertaking given by the appellant for a stay on appeal. Order determining the amount of petitioner’s lien and declaring that it attaches to the undertaking on appeal and to any judgment recovered by the plaintiff thereon, modified by striking out the third ordering paragraph and inserting in lieu thereof the following: “ Ordered that the attorney’s said lien is entitled to preference over the judgment set up as a counterclaim or offset in the action now pending in Municipal Court, Borough of Queens, Fourth District, and will be entitled first to be paid on any judgment recovered in said action;” and as so modified the order is affirmed, with ten dollars costs and disbursements to respondents. No opinion. Hagarty, Davis, Adel, Taylor and Close, JJ., concur. [l65 Misc. 510.]